Case: 21-40638     Document: 00516239848         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 15, 2022
                                  No. 21-40638                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Andrew Riley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:18-CR-296-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Robert Andrew Riley appeals his convictions for receipt of child
   pornography, in violation of 18 U.S.C. § 2252A(a)(2)(B), (b)(1), and
   possession of child pornography, in violation of § 2252A(a)(5)(B), (b)(2). He
   argues the district court erred by failing to declare unconstitutional the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40638     Document: 00516239848           Page: 2   Date Filed: 03/15/2022




                                    No. 21-40638


   statute under which he was convicted because (1) child pornography is not
   one of the federal crimes listed in the Constitution and (2) federal
   prosecution for conduct related to child pornography is beyond the scope of
   the Commerce Clause. Because Riley did not present the foregoing issues to
   the district court, our review is limited to plain error. See United States v.
   Howard, 766 F.3d 414, 419 (5th Cir. 2014); see also Puckett v. United States,
   556 U.S. 129, 135 (2009).
          Riley has not shown any clear or obvious error with respect to the
   constitutionality of § 2252A(a). Here, United States v. Comstock, 560 U.S.
   126, 135-36 (2010), disposes of his first argument. Riley’s second argument
   is foreclosed by United States v. Kallestad, 236 F.3d 225, 226-31 (5th Cir.
   2000). Although Riley asserts that this court should reconsider Kallestad,
   one panel of this court may not overrule the decision of another absent a
   superseding en banc or Supreme Court decision. See United States v.
   Lipscomb, 299 F.3d 303, 313 & n.34 (5th Cir. 2002).
          The judgment of the district court is AFFIRMED.




                                         2